ROBERT P. SMITH, Jr., Judge.
The Department having implemented the policies of Section 659.06(1), Florida Statutes (1979), through Rule 3C-13.041, Fla. Admin.Code, prescribing standards for ascertaining the public convenience and necessity for branch banking, it was unnecessary for the Department, in its final order approving Atlantic’s branch bank over the objection of protestant Peoples, to explain in terms of record evidence its reasons for rejecting an additional standard proposed as a matter of policy by Peoples. McDonald v. Department of Banking and Finance, 346 So.2d 569 (Fla. 1st DCA 1977). No other error appears.
AFFIRMED.
SHIVERS, J., and ERNEST E. MASON (Retired), Associate Judge, concur.